MEMORANDUM **
Husband and wife Corman Montesa Gregorio and Luisa Virginia Gregorio, natives and citizens of the Phillipines, petition for review of the Board of Immigration Appeals’ (“BIA”) dismissal of their appeal from an immigration judge’s (“IJ”) denial of their request for suspension of deportation. We have jurisdiction under 8 U.S.C. § 1105a(a). We review de novo the Gregorios’ claims of due process violations in their deportation proceedings. See Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002). We deny the petition in part and dismiss it in part.
The Gregorios’ due process claim fails because they did not show that they were prejudiced by the IJ’s refusal to permit their sons to testify on their behalf and to permit their counsel to present closing arguments. Cf. Colmenar v. INS, 210 F.3d 967, 971-73 (9th Cir.2000) (citations and quotations omitted).
This Court lacks jurisdiction to consider the BIA’s discretionary determination that the Gregorios failed to establish extreme hardship in support of their application for suspension of deportation. See Kalaw v. INS, 133 F.3d 1147, 1151-52 (9th Cir. 1997).
PETITION FOR REVIEW DENIED in part, DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.